UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1097


NAZIRA URREGO,

                    Plaintiff - Appellant,

             v.

SAMUEL I. WHITE, P.C.,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:17-cv-00437-MHL-DJN)


Submitted: October 29, 2020                                 Decided: December 15, 2020


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Nazira Urrego, Appellant Pro Se. Ronald James Guillot, Jr., SAMUEL I. WHITE, P.C.,
Virginia Beach, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nazira Urrego appeals from the district court’s order granting the defendant’s Fed.

R. Civ. P. 12(b)(6) motion and dismissing Urrego’s amended complaint, which alleged

claims for attempted fraudulent foreclosure and violations of the Truth in Lending Act

(“TILA”), 15 U.S.C. §§ 1601-1667f, and the Home Ownership and Equity Protection Act

(“HOEPA”), Pub. L. No. 103-325, §§ 151-58, 108 Stat. 2190, 2190-98 (1994). We affirm

the dismissal of Urrego’s attempted fraudulent foreclosure claim for the reasons stated by

the district court. Urrego v. Samuel I. White, P.C., No. 3:17-cv-00437-MHL-DJN (E.D.

Va., Dec. 30, 2019). As to Urrego’s claims under TILA and HOEPA, we conclude that

Urrego has forfeited appellate review because Urrego’s informal brief does not challenge

the bases for the district court’s dismissal of those claims. See 4th Cir. R. 34(b); Jackson v.

Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document;

under Fourth Circuit rules, our review is limited to issues preserved in that brief.”).

       Accordingly, we affirm the district court’s order. * We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                 AFFIRMED




       *
        We decline to consider the issues and claims that Urrego raises for the first time
on appeal. See Pornomo v. United States, 814 F.3d 681, 686 (4th Cir. 2016).

                                              2